DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 11/30/2020 have been entered. 
Claims 51-59, 61, 62, 90-97 are pending.
The outstanding rejections under 35 USC 112 are withdrawn in view of the amendments filed 11/30/2020.
The rejection under 35 USC 103a have been modified and is set forth below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51-59, 61, 62, 90-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,417,029 (‘029) in view of Pachalska et al., Med Sci Monit, 2015;21:3483-3489, Gemma et al., European Journal of Neuroscience, Vol. 26, pp. 2795–2803, 2007 (herein after as Gemma A), and Gemma et al., European Journal of Neuroscience, Vol. 22, pp. 1751–1756, 2005 (herein after as Gemma B).
‘029 teaches vx-765, a novel ICE (caspase-1) inhibitor, as useful in treating IL-1 mediated disorders including Alzheimer’s disease (see col. 5, lines 15-25; also col. 11, line 50).

Pachalska et al. teaches Alzheimer’s disease patients having cognitive dysfunctions such as decreased comprehension of spoken language, difficulties in recalling of test instructions, difficulties in finding appropriate words during spontaneous speech, difficulties in: understanding commands, naming objects and fingers, mapping figures, ideomotor activities, orientation, word recall, and word recognition (see Table 3 for example). Pachalska et al. teaches dementia (memory deficit) can also be one of the components of Alzheimer’s disease (see page 3484, col. 2, paragraph below Table 1, ADAS-cog score becomes close to 70).
Gemma A teaches the blockage of caspase-1 increase neurogenesis in the aged hippocampus (see the abstract).
Gemma B teaches cleavage of IL-1b was chronically inhibited using a specific caspase-1 inhibitor (Ac-YVAD-CMK; 10 pmol) in both aged(22 month) and young (4 month) rats. Both groups received Ac-YVAD-CMK for 28 days intracerebroventricularly through a brain infusion cannula connected to an osmotic minipump. On day 20 the animals were trained in contextual fear conditioning, and memory for context was tested on day 22. Chronic infusion of a specific caspase-1 inhibitor in aged rats ameliorated age-related increases in hippocampal IL-1b and improved memory for context (see the abstract).
It would have been obvious to one of ordinary skill in the art to employ vx-765 in a method of reversing the progress of cognitive impairment.
One of ordinary skill in the art would have been motivated to employ vx-765 in a method of reversing the progress of cognitive impairment. It is known in the art that the inhibition or blockage of caspase-1 can increase memory and increase neurogenesis in aged animals. Since the inhibition or blockage of caspase-1 can increase neurogenesis and improve memory, using any known caspase-1 . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 51-59, 61, 62, 90-97 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with regard to the reversal of the progression of cognitive impairment have been considered, but are not found persuasive because it is addressed in the rejection above.

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/            Primary Examiner, Art Unit 1627